Title: To Thomas Jefferson from Achard Frères, 21 October 1786
From: Achard Frères
To: Jefferson, Thomas



Sir
Rouen 21 8ber. 1786.

We have received the Passeport your Excellence has been so good as to send us. Your two Cases are on Board of the Diligence L’Adelaide and we hope they will Come Safe in the hands of your Excellence.
Here inclosed is a note of our Expences which have been paid to us by the Master of the Diligence to whom we beg of your Excellence to reimburse them.
We are most respectfully Your Most obedient Humble Servants,

Achard Brothers & Co.

P.S. Your Excellence will be pleased to give orders that the aquit à Caution No. 115 be Sent back to us, which is made on purpose to avoid any duties to your Excellence.

